DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/915901 filed on 06/29/2020

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of gathering data on a vehicles environment and determining constraints and weighing trajectories based on the constraints. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. A method comprising, by a computing system: receiving (i) vehicle driving data associated with a vehicle driving in an environment, and (ii) detected environment 

The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of gathering data on a vehicles environment and determining constraints and weighing trajectories based on the constraints. The gathering and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “computing system” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “computing system” described in paragraph [0052] of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 2, applicant recites “The method of Claim 1, wherein the driving constraints of the environment comprise at least one of observed driving constraints or predicted driving constraints, wherein the observed constraints correspond to actual states of the environment with respect to a reference time moment, and wherein the predicted constraints correspond to predicted states of the environment at future time moments with respect to the reference time moment”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 3, applicant recites “The method of Claim 2, wherein the trajectory is generated based on the driving constraints comprising the observed driving constraints corresponding to a first time before the reference time moment and the predicted driving constraints of the environment corresponding to a second time after the reference time moment”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 4, applicant recites “The method of Claim 3, wherein the predicted constraints comprise one or more of: a predicted trajectory of an agent in the environment, a predicted position of an agent in the environment, a predicted moving direction of an agent in the environment, a predicted velocity of Active 50925344.1Attorney Docket No.: 083201.0314 33 of 37 an agent in the environment, a predicted trajectory of the vehicle in the environment, a predicted position of the vehicle in the environment, a predicted 

Regarding claims 5, applicant recites “The method of Claim 3, wherein the observed constraints comprise first observed constraints corresponding to the first time before the reference time moment and second observed constraints corresponding to the second time after the reference time moment, and wherein the method further comprises: generating a new trajectory based on the first observed constraints corresponding to the first time before the reference time moment and the second observed constraints corresponding to the second time after the reference time moment; comparing the new trajectory to the trajectory of the vehicle; and adjusting one or more weight values of the weight values associated with the new trajectory based on a comparison between the trajectory and the new trajectory”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 6, applicant recites “The method of Claim 1, further comprising: generating a plurality of candidate trajectories based on the driving constraints of the environment, and wherein the trajectory is selected from one of the plurality of candidate trajectories based on an associated cost function”. However, the mere clarification of the type of 

Regarding claims 7, applicant recites “The method of Claim 6, wherein the associated cost function is associated with a plurality of cost terms, and wherein each cost term is associated with a weight indicating a relative importance level of that cost term”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 8, applicant recites “The method of Claim 7, wherein the plurality of cost terms of the cost function comprise one or more of: a distance to a closest obstacle, a distance to a lane boundary, a distance to a lead vehicle, a relative speed with respect to a lead vehicle, a difference between a trajectory speed and a speed limit, a maximum jerk, a maximum acceleration, a vehicle steering angle, a vehicle position, or a factor representing safety and comfort of a vehicle trajectory”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 9, applicant recites “The method of Claim 6, wherein the trajectory is selected from the plurality of candidate trajectories based on a trajectory-evaluation metric determined using the associated cost function based on the plurality of cost terms and respective weight values”. However, the mere clarification of the type of data collected is not adequate to 

Regarding claims 10, applicant recites “The method of Claim 6, wherein the trajectory-evaluation metric is a sum of the plurality of cost terms as weighted by respective weight values, and wherein the associated cost function is a sum function”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 11, applicant recites “The method of Claim 6, wherein the associated cost function with the adjusted one or more weights causes the reference trajectory to have a minimum trajectory-evaluation metric value”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 12, applicant recites “The method of Claim 6, wherein the associated cost function with the adjusted one or more weights causes a candidate trajectory that is most similar to the reference trajectory to have a smallest trajectory-evaluation metric value among the plurality of candidate trajectories”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 13, applicant recites “The method of Claim 6, wherein the associated cost function with the adjusted one or more weights causes a candidate trajectory having a feature vector that matches a distribution of a corresponding feature vector of the reference trajectory to have a smallest trajectory-evaluation metric value among the plurality of candidate trajectories”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 14, applicant recites “The method of Claim 6, wherein the associated cost function with the adjusted one or more weights causes a candidate trajectory having a minimum feature-difference vector with respect to the reference trajectory to have a smallest trajectory-evaluation metric value among the plurality of candidate trajectories”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 15, applicant recites “The method of Claim 1, wherein the one or more weights are adjusted using a gradient descent algorithm based on the vehicle driving data associated to a plurality of scenarios of the environment”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 16, applicant recites “The method of Claim 15, further comprising: Active 50925344.1Attorney Docket No.: 083201.0314 35 of 37 generating a plurality of new trajectories based on the vehicle driving data and the adjusted one or more weights; evaluating vehicle performance based on the plurality of new trajectories using a simulation platform or a testing vehicle platform; and identifying one or more first scenarios under which the vehicle performance fails to meet one or more pre-determined criteria”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 17, applicant recites “The method of Claim 16, further comprising: sending feedback information to a data collection module to collect new vehicle driving data associated with the one or more first scenarios; and feeding the new vehicle driving data associated with the one or more first scenarios to an optimization pipeline to further adjust one or more weights of the plurality of weights of the trajectory generator”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 18, applicant recites “The method of Claim 1, further comprising: generating a time-aggregated snapshot of the environment based on the environment data associated with the environment, wherein the trajectory of the vehicle is generated based on at least one the time-aggregated snapshot of the environment”. However, the mere clarification of 

Regarding claim 19, applicant recites a non-transitory computer-readable storage media performing functionalities identical to those of the computing system of claim 1. The integration of a non-transitory computer-readable storage media in claim 19 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 20, applicant recites a system performing functionalities identical to those of the computing system of claim 1. The integration of a system in claim 19 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudecek et al. [US 2020/0398833 A1], hereinafter referred to as Hudecek.
Claim 1, 19 and 20, Hudecek discloses a method comprising, by a computing system: receiving (i) vehicle driving data associated with a vehicle driving in an environment ([see at least 0028, 0033, 0040 and 0083], “the vehicle can determine a drivable area that represents a region in the environment where the vehicle can travel. In some examples, a computing device of an autonomous vehicle can receive sensor data captured by one or more sensors of the autonomous vehicle and can determine one or more objects in the environment and/or attributes of the one or more objects in the environment”), and (ii) detected environment data associated with the environment ([see at least 0028, 0033, 0040 and 0083], “the vehicle can determine a drivable area that represents a region in the environment where the vehicle can travel. In some examples, a computing device of an autonomous vehicle can receive sensor data captured by one or more sensors of the autonomous vehicle and can determine one or more objects in the environment and/or attributes of the one or more objects in the environment”); generating a reference trajectory of the vehicle driving in the environment based on the vehicle driving data ([see at least 0020, 0021, 0022, 0029, 0043 and 0057], “a first layer of the planning system can receive or determine a lane reference (also referred to as a reference trajectory), which may correspond to or be associated with a center of a road segment. Costs associated with points on the lane reference can be evaluated and optimized to generate a first target trajectory. For example, a state of the vehicle can be evaluated along each point on the lane reference (or reference trajectory) to evaluate changing states of the vehicle over time (e.g., sometimes referred to as a “rollout”)”, “generating trajectories and drivable areas for navigating a vehicle in an environment. For example, an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment”); determining driving constraints associated with the environment based on the detected environmental data ([see at least 0042, 0043, 0057 and 0063], “using the sensor data 110, may determine information about objects in the environment 100, which may include the vehicle 104a, the vehicle 104b, the pedestrian 106a, the pedestrian 106b, and/or additional objects. For example, the vehicle computing device(s) 112, using the drivable area component 114, may fuse or combine information about each of the objects to configure the drivable area 120. Such a drivable area 120 may, in turn, be used to determine the reference trajectory 122 and/or the target trajectory 124 (e.g., by providing constraints and/or boundaries) along which the vehicle 102 may travel.”); generating a trajectory of the vehicle based on the driving constraints, wherein the trajectory is associated with cost functions having weight values ([see at least 0020, 0023, 0029, 0042, 0054, 0057, 0062 and 0063], “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)”); determining a difference in at least one parameter associated with the trajectory relative to at least one corresponding parameter associated with the reference trajectory ([see at least 0020, 0023, 0029, 0042, 0054, 0057, 0062 and 0145],  “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)” “associated with the vehicle 102 can determine a cost associated with a portion of the trajectory 1006. As discussed above, a cost can include, but is not limited to a reference cost, an obstacle cost, a collision cost, a lateral cost, a longitudinal cost, and the like. For example, a cost 1008 can be based on a location 1010 associated with a portion of the trajectory 1006 and a portion of an object (e.g., first object 1002) in the environment 1000 including other parameters such as a prioritization, an object type of the first object 1002, a weight, etc”); and adjusting one or more of the weight values associated with the cost functions of the trajectory based on the difference between the at least one parameter associated with the trajectory and the at least one corresponding parameter associated with the reference trajectory ([see at least 0020, 0023, 0029, 0042, 0054, 0057, 0062 and 0145],  “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)” “associated with the vehicle 102 can determine a cost associated with a portion of the trajectory 1006. As discussed above, a cost can include, but is not limited to a reference cost, an obstacle cost, a collision cost, a lateral cost, a longitudinal cost, and the like. For example, a cost 1008 can be based on a location 1010 associated with a portion of the trajectory 1006 and a portion of an object (e.g., first object 1002) in the environment 1000 including other parameters such as a prioritization, an object type of the first object 1002, a weight, etc”).  

As to Claim 2, Hudecek discloses a method, wherein the driving constraints of the environment comprise at least one of observed driving constraints or predicted driving constraints, wherein the observed constraints correspond to actual states of the environment with respect to a reference time moment, and wherein the predicted constraints correspond to predicted states of the environment at future time moments with respect to the reference time ([see at least 0042, 0043, 0057 and 0063], “using the sensor data 110, may determine information about objects in the environment 100, which may include the vehicle 104a, the vehicle 104b, the pedestrian 106a, the pedestrian 106b, and/or additional objects. For example, the vehicle computing device(s) 112, using the drivable area component 114, may fuse or combine information about each of the objects to configure the drivable area 120. Such a drivable area 120 may, in turn, be used to determine the reference trajectory 122 and/or the target trajectory 124 (e.g., by providing constraints and/or boundaries) along which the vehicle 102 may travel.”). 

As to Claim 3, Hudecek discloses a method, wherein the trajectory is generated based on the driving constraints comprising the observed driving constraints corresponding to a first time before the reference time moment and the predicted driving constraints of the environment corresponding to a second time after the reference time moment ([see at least 0042, 0043, 0057 and 0063], “using the sensor data 110, may determine information about objects in the environment 100, which may include the vehicle 104a, the vehicle 104b, the pedestrian 106a, the pedestrian 106b, and/or additional objects. For example, the vehicle computing device(s) 112, using the drivable area component 114, may fuse or combine information about each of the objects to configure the drivable area 120. Such a drivable area 120 may, in turn, be used to determine the reference trajectory 122 and/or the target trajectory 124 (e.g., by providing constraints and/or boundaries) along which the vehicle 102 may travel.”)

Claim 4, Hudecek discloses a method, wherein the predicted constraints comprise one or more of: a predicted trajectory of an agent in the environment, a predicted position of an agent in the environment, a predicted moving direction of an agent in the environment, a predicted velocity of Active 50925344.1Attorney Docket No.: 083201.0314 33 of 37 an agent in the environment, a predicted trajectory of the vehicle in the environment, a predicted position of the vehicle in the environment, a predicted moving direction of the vehicle in the environment, or a predicted velocity of the vehicle in the environment ([see at least 0031, 0043, 0073, 0083, 0103 and 0104], “he planning component 728 can include a prediction component to generate predicted trajectories of objects in an environment. For example, a prediction component can generate one or more predicted trajectories for vehicles, pedestrians, animals, and the like within a threshold distance from the vehicle 702. In some instances, a prediction component can measure a trace of an object and generate a trajectory for the object based on observed and predicted behavior”, “he drivable area component 114 can receive sensor data from the sensor system(s) 706 and/or can receive information about obstacles and/or objects in the environment from the perception component 722. Based at least in part on the sensor data and/or on information associated with the objects (e.g., location, pose, extent, classification, velocity, predicted trajectories, etc.)”).  

As to Claim 5, Hudecek discloses a method, wherein the observed constraints comprise first observed constraints corresponding to the first time before the reference time moment and second observed constraints corresponding to the second time after the reference time moment, and wherein the method further comprises: generating a new trajectory based on the first observed constraints corresponding to the first time before the reference time moment and the ([see at least 0020, 0023, 0029, 0042, 0054, 0057, 0062 and 0145],  “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)” “associated with the vehicle 102 can determine a cost associated with a portion of the trajectory 1006. As discussed above, a cost can include, but is not limited to a reference cost, an obstacle cost, a collision cost, a lateral cost, a longitudinal cost, and the like. For example, a cost 1008 can be based on a location 1010 associated with a portion of the trajectory 1006 and a portion of an object (e.g., first object 1002) in the environment 1000 including other parameters such as a prioritization, an object type of the first object 1002, a weight, etc”).  .  

Claim 6, Hudecek discloses a method, further comprising: generating a plurality of candidate trajectories based on the driving constraints of the environment, and wherein the trajectory is selected from one of the plurality of candidate trajectories based on an associated cost function ([see at least 0020, 0023, 0029, 0042, 0054, 0057, 0062 and 0145], “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)” “associated with the vehicle 102 can determine a cost associated with a portion of the trajectory 1006. As discussed above, a cost can include, but is not limited to a reference cost, an obstacle cost, a collision cost, a lateral cost, a longitudinal cost, and the like. For example, a cost 1008 can be based on a location 1010 associated with a portion of the trajectory 1006 and a portion of an object (e.g., first object 1002) in the environment 1000 including other parameters such as a prioritization, an object type of the first object 1002, a weight, etc”). 

Claim 7, Hudecek discloses a method, wherein the associated cost function is associated with a plurality of cost terms, and wherein each cost term is associated with a weight indicating a relative importance level of that cost term ([see at least 0020, 0023, 0029, 0042, 0054, 0057, 0062 and 0145], “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)”, “associated with the vehicle 102 can determine a cost associated with a portion of the trajectory 1006. As discussed above, a cost can include, but is not limited to a reference cost, an obstacle cost, a collision cost, a lateral cost, a longitudinal cost, and the like. For example, a cost 1008 can be based on a location 1010 associated with a portion of the trajectory 1006 and a portion of an object (e.g., first object 1002) in the environment 1000 including other parameters such as a prioritization, an object type of the first object 1002, a weight, etc”).  

As to Claim 8, Hudecek discloses a method, wherein the plurality of cost terms of the cost function comprise one or more of: a distance to a closest obstacle, a distance to a lane ([see at least 0020, 0023, 0029, 0042, 0054, 0057, 0062 and 0145], “a reference cost can comprise a cost associated with a difference between a point (also referred to as a reference point) on the reference trajectory and a corresponding point (also referred to as a point or a target point) on the target trajectory, whereby the difference represents one or more difference in a yaw, lateral offset, velocity, acceleration, curvature, curvature rate, and the like. In some examples, decreasing a weight associated with a reference cost can reduce a penalty associated with the target trajectory being located a distance away from the reference trajectory, which can provide smoother transitions leading towards safer and/or more comfortable vehicle operations.”)

As to Claim 9, Hudecek discloses a method, wherein the trajectory is selected from the plurality of candidate trajectories based on a trajectory-evaluation metric determined using the associated cost function based on the plurality of cost terms and respective weight values ([see at least 0057, 0062, 0131, 0135 and 0161], “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)”, “a trigger can correspond to obstacle costs meeting or exceeding a threshold (e.g., discussed in context of FIG. 3) and/or jumps or discontinuities in a reference trajectory (e.g., discussed in the context of FIG. 4). For example, during an operation to evaluate initial costs associate with reference points on the reference trajectory 304, an obstacle cost associated with a reference point 324 may meet or exceed a threshold cost by virtue of the reference point 324 being located within the obstacle 302”).

As to Claim 10, Hudecek discloses a method, wherein the trajectory-evaluation metric is a sum of the plurality of cost terms as weighted by respective weight values, and wherein the associated cost function is a sum function ([see at least 0057, 0062, 0131, 0135 and 0161], “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)”, “a trigger can correspond to obstacle costs meeting or exceeding a threshold (e.g., discussed in context of FIG. 3) and/or jumps or discontinuities in a reference trajectory (e.g., discussed in the context of FIG. 4). For example, during an operation to evaluate initial costs associate with reference points on the reference trajectory 304, an obstacle cost associated with a reference point 324 may meet or exceed a threshold cost by virtue of the reference point 324 being located within the obstacle 302”).

As to Claim 11, Hudecek discloses a method, wherein the associated cost function with the adjusted one or more weights causes the reference trajectory to have a minimum trajectory-evaluation metric value ([see at least 0057, 0062, 0131, 0135 and 0161], “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)”, “a trigger can correspond to obstacle costs meeting or exceeding a threshold (e.g., discussed in context of FIG. 3) and/or jumps or discontinuities in a reference trajectory (e.g., discussed in the context of FIG. 4). For example, during an operation to evaluate initial costs associate with reference points on the reference trajectory 304, an obstacle cost associated with a reference point 324 may meet or exceed a threshold cost by virtue of the reference point 324 being located within the obstacle 302”).

As to Claim 12, Hudecek discloses a method, wherein the associated cost function with the adjusted one or more weights causes a candidate trajectory that is most similar to the reference trajectory to have a smallest trajectory-evaluation metric value among the plurality of candidate trajectories ([see at least 0057, 0062, 0131, 0135 and 0161], “an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment. A point density of points on the reference trajectory can be based at least in part on a cost associated with a curvature of the reference trajectory and/or on a cost associated with a distance between the reference trajectory and an obstacle in the environment. A weight associated with various costs can be based on triggers such as jumps or discontinuities in a reference trajectory or obstacle costs meeting or exceeding a threshold. Further, a drivable area can represent a region in the environment where the autonomous vehicle can travel. Boundaries of the drivable region can include information about object(s) in the environment and probabilistic distances between the boundaries and the object(s)”, “a trigger can correspond to obstacle costs meeting or exceeding a threshold (e.g., discussed in context of FIG. 3) and/or jumps or discontinuities in a reference trajectory (e.g., discussed in the context of FIG. 4). For example, during an operation to evaluate initial costs associate with reference points on the reference trajectory 304, an obstacle cost associated with a reference point 324 may meet or exceed a threshold cost by virtue of the reference point 324 being located within the obstacle 302”).

As to Claim 13, Hudecek discloses a method, wherein the associated cost function with the adjusted one or more weights causes a candidate trajectory having a feature vector that matches a distribution of a corresponding feature vector of the reference trajectory to have a smallest trajectory-evaluation metric value among the plurality of candidate trajectories ([see at least 0112], “SVM (support vector machine)”).  

As to Claim 14, Hudecek discloses a method, wherein the associated cost function with the adjusted one or more weights causes a candidate trajectory having a minimum feature-difference vector with respect to the reference trajectory to have a smallest trajectory-evaluation metric value among the plurality of candidate trajectories ([see at least 0112], “SVM (support vector machine)”).  

As to Claim 15, Hudecek discloses a method, wherein the one or more weights are adjusted using a gradient descent algorithm based on the vehicle driving data associated to a plurality of scenarios of the environment ([see at least 0135], “he operation 810 can include using technique(s) involving a gradient descent to optimize the cost function(s)”).  

As to Claim 16, Hudecek discloses a method, further comprising: Active 50925344.1Attorney Docket No.: 083201.031435 of 37 generating a plurality of new trajectories based on the vehicle driving data and the adjusted one or more weights; evaluating vehicle performance based on the plurality of new trajectories using a simulation ([see at least 0021, 0033, 0042, 0098 and 0135], “a planning system of an autonomous vehicle can include one or more layers for generating and optimizing one or more trajectories for the autonomous vehicle to traverse an environment”).

As to Claim 17, Hudecek discloses a method, further comprising: sending feedback information to a data collection module to collect new vehicle driving data associated with the one or more first scenarios; and feeding the new vehicle driving data associated with the one or more first scenarios to an optimization pipeline to further adjust one or more weights of the plurality of weights of the trajectory generator ([see at least 0021, 0033, 0042, 0098 and 0135],.  

As to Claim 18, Hudecek discloses a method, further comprising: generating a time-aggregated snapshot of the environment based on the environment data associated with the environment, wherein the trajectory of the vehicle is generated based on at least one the time-aggregated snapshot of the environment ([see at least 0037, 0040 and 0096]).  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668